 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MICHAEL TENORE,                                No. 2:17-cv-1802 KJN P
12                       Plaintiff,
13            v.                                        ORDER
14       E. HOROWITZ, ET AL.,
15                       Defendants.
16

17           On November 7, 2018, defendants filed a motion for summary judgment pursuant to

18   Federal Rule of Civil Procedure 56. Defendants contend that prior to filing the instant action,

19   plaintiff failed to exhaust his available administrative remedies for his delayed cancer diagnosis

20   claim or for his syringe injection feeding claim.1 Plaintiff has not opposed the motion or filed a

21   statement of non-opposition.

22           Local Rule 230(l) provides in part: “Failure of the responding party to file written

23   opposition or to file a statement of no opposition may be deemed a waiver of any opposition to

24   the granting of the motion . . . .” Id. On November 7, 2018, plaintiff was advised of the

25   requirements for filing an opposition to a motion and that failure to oppose such a motion may be

26   ////

27
     1
       Defendants do not dispute that plaintiff exhausted his administrative remedies as to his claims
28   about requests for in-cell feeding and a wedge pillow. (ECF No. 38-1 at 2.)
                                                       1
 1   deemed a waiver of opposition to the motion. See Rand v. Rowland, 154 F.3d 952, 957 (9th Cir.

 2   1998) (en banc), and Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir. 1988).

 3             Local Rule 110 provides that failure to comply with the Local Rules “may be grounds for

 4   imposition of any and all sanctions authorized by statute or Rule or within the inherent power of

 5   the Court.” Id. In the order filed November 20, 2017, plaintiff was also advised that failure to

 6   comply with the Local Rules may result in a recommendation that the action be dismissed.

 7             Finally, Rule 41(b) of the Federal Rules of Civil Procedure provides:

 8                    Involuntary Dismissal; Effect. If the plaintiff fails to prosecute or
                      to comply with these rules or a court order, a defendant may move to
 9                    dismiss the action or any claim against it. Unless the dismissal order
                      states otherwise, a dismissal under this subdivision (b) and any
10                    dismissal not under this rule--except one for lack of jurisdiction,
                      improper venue, or failure to join a party under Rule 19--operates as
11                    an adjudication on the merits.
12   Id.

13             Good cause appearing, IT IS HEREBY ORDERED that, within thirty days from the date

14   of this order, plaintiff shall file an opposition, if any, or statement of non-opposition, to the

15   motion for summary judgment. Failure to comply with this order will be deemed as consent to

16   have the: (a) action dismissed for lack of prosecution; and (b) action dismissed based on

17   plaintiff’s failure to comply with these rules and a court order. Such failure shall result in a

18   recommendation that this action be dismissed pursuant to Federal Rule of Civil Procedure 41(b).

19   Dated: December 19, 2018

20
21

22
     /teno1802.nop
23

24

25

26
27

28
                                                         2
